Name: Commission Regulation (EEC) No 1933/80 of 18 July 1980 re-establishing the levying of customs duties on nails, tacks, staples, hook-nails, corrugated nails, spiked cramps, etc., falling within heading No 73.31 and originating in Romania, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 2789/79 apply
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 186/42 Official Journal of the European Communities 19 . 7 . 80 COMMISSION REGULATION (EEC) No 1933/80 of 18 July 1980 re-establishing the levying of customs duties on nails, tacks , staples, hook-nails, corrugated nails , spiked cramps, etc ., falling within heading No 7331 and origi ­ nating in Romania , to which the preferential tariff arrangements set out in Council Regulation (EEC) No 2789/79 apply whereas, in respect of nails , tacks, staples, hook-nails, corrugated nails , spiked cramps, etc ., the ceiling, calcu ­ lated as indicated above , should be 2 895 000 Euro ­ pean units of account, and therefore the maximum amount is 1 447 000 European units of account ; whereas on 14 July 1980 , the amounts of imports into the Community of the products in question , origi ­ nating in Romania, a country covered by preferential tariff arrangements, reached that maximum amount ; whereas, bearing in mind the objectives of Regulation (EEC) No 2789/79 which provides that maximum amounts should not be exceeded , customs duties should be re-established in respect of the products in question in relation to Romania, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2789/79 of 10 December 1979 establishing preferen ­ tial tariffs in respect of certain products originating in developing countries ('), and in particular Article 4 (2) thereof, Whereas Article 1 ( 3 ) and (4) of that Regulation provides that customs duties may, for each category of products, be suspended up to a Community ceiling, expressed in European units of account, which will be equal  with the exception of certain products, the value of the ceiling for which is given in Annex A thereto  to the sum arrived at by adding together the value of the products in question imported cif into the Community in 1977 and coming from coun ­ tries and territories covered by those arrangements, but not including products coming from countries and territories already covered by various preferential tariff arrangements established by the Community, and 5% of the value of 1977 cif imports coming from other countries and from countries and territo ­ ries already covered by such arrangements ; whereas, however, the ceiling resulting from the sum of this addition may in no case exceed 110 or 115 % of the preferential ceiling opened for 1979 ; Whereas, having regard to that ceiling, the amounts for products originating in any one of the countries or territories listed in Annex B to that Regulation should be within a maximum Community amount repre ­ senting 50 % of that ceiling, with the exception of certain products for which the maximum amount is to be reduced to the percentage indicated in Annex A thereto ; Whereas Article 2 (2) and (3) of that Regulation provides that customs duties may be re-established et any time in respect of imports of the products in ques ­ tion originating in any of the said countries or territo ­ ries , with the exception of those listed in Annex C thereto , once the relevant Community amount has been reached ; Article 1 As from 22 July 1980 , customs duties, suspended in pursuance of Council Regulation (EEC) No 2789/79 , shall be re-established in respect of the following products, imported into the Community and origi ­ nating in Romania : CCT heading No Description 73.31 Nails , tacks , staples , hook-nails , corrugated nails , spiked cramps, studs , spikes and drawing pins , of iron or steel , whether or not with heads of other materials , but not including such articles with heads of other materials , but not including such articles with heads of copper Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.(') OJ No L 328 , 24 . 12 . 1979 , p. 25 . 19 . 7 . 80 Official Journal of the European Communities No L 186/43 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 18 July 1980. For the Commission Ã tienne DAVIGNON Member of the Commission